DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 23 November 2021 was accepted and entered.  Accordingly, claim(s) 18, 21, 30-31, and 33 has/have been amended.  Claim(s) 1-17 has/have been cancelled.  No claim(s) has/have been newly added.  Thus, claims 18-33 are currently pending in this application.  
In view of the amendment, the previous rejections under 35 USC 112 have been withdrawn.

Response to Arguments
Applicant's arguments filed 23 November 2021 have been fully considered but they are not persuasive.
Applicant argues that Salisbury does not teach the calibration sample and biological sample to be held a different locations (see pgs. 9 of remarks received 11/23/2021). Salisbury teaches the calibration sample(s) and biological sample(s) to be held at different locations (see for example Fig. 5, 120 vs 115).
Applicant argues that the sample bays 120 shown in Fig. 5 of Salisbury are holes drilled into the stage; therefore, Salisbury does not teach “radiation intensity calibration standard has a housing that is removably  attached to the receptacle” (emphasis added 
Applicant argues that Salisbury does not teach the newly added limitation of “an intensity reducer configured to reduce the radiation intensity of the luminescent substance to a level that at least substantially matches a radiation intensity emitted by the biological material.” Salisbury does not teach an intensity reducer configured to reduce the radiation intensity of the luminescent substance to a level that at least substantially matches a radiation intensity emitted by the biological material. However, the Examiner is taking Official Notice that it is well known to choose a standard for calibrating a measurement system that will provide a similar response as the sample(s) being tested/measured, for the benefit of improving accuracy. Nath teaches making a fluorescent material made of fine grain powder of SiO2 mixed with fluorescing dyes or phosphors ([0120]). It would have been obvious to one of ordinary skill at the time of the invention to have the fluorescent sample contain fine grain powder of SiO2 mixed with fluorescing dyes or phosphors, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. It would have been obvious to one of ordinary skill at the time of the invention to have the ratio of SiO2 and fluorescing dyes or phosphors be chosen such that intensity of the luminescent .

Claim Objections
Claim 18 objected to because of the following informalities:  line 12 includes the typographical error “the receptable;” instead “the receptacle” should be recited.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31-33 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to to a level that at least substantially matches a radiation intensity emitted by the biological material.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18, as amended, recites “a receptacle configured to position the biological material at a first location, which is arranged on a carrier.” Previously the “arranged on a carrier was clearly associated with the biological material. However, it is unclear 
Claim 31 recites “an intensity reducer configured to reduce the radiation intensity of the luminescent substance to a level that at least substantially matches a radiation intensity emitted by the biological material.” The term “substantially matches” is a relative term which renders the claim indefinite. The term “substantially matches” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear to what degree of matching is required.
Claims 18 and 31 recites “said radiation intensity calibration standard conforms to a certified irradiation intensity standard.” It is unclear what is required by the standard to be considered conforming to a certified irradiation intensity standard. For example, is it the material is the same as the certified standard, the intensity emission is the same, the wavelength emission is the same, or does the standard need to actually be a certified standard.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18-25 and 27-30 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by Salisbury et al. (US 2011/0043618) or, in the alternative, under 35 U.S.C. 103 as obvious over Salisbury et al. (US 2011/0043618) in view of Resch-Genger et al. (Certified Fluorescence Standards, BioFiles 2007, 2.5, 19, obtained via https://www.sigmaaldrich.com/technical-documents/articles/biofiles/certifi-ed-fluorescence.html, obtained 10/15/2019), reference has been previously provided with Office Action mailed 10/21/2019.


Regarding claim 18 and 30, Salisbury teaches a device (100) for image-based representation of biological material ([0033]), the device comprising: 
an illuminator having a radiation source of electromagnetic excitation radiation (light source), 
a receptacle (114; 118) configured to position the biological material (biological cells) at a first location (115), which is arranged on a carrier (106), within a beam path of said electromagnetic excitation radiation (for example Fig. 4), 
at least one imager ([0113]) configured to be in communication with a controller, the controller configured to generate a calibration signal corresponding to a calibration radiation ([0113]; [0114]; [0118]]), the at least one imager configured to receive luminescence radiation emitted by the biological material and to generate an image of one or more regions of the biological material that are excited to luminescence (for example [0041]), and 
a radiation intensity calibration standard (for example 200 and/or 210) at a second location (120) of the receptacle different from the first location  and which is not configured for the biological material, the radiation intensity calibration standard configured to emit the calibration radiation in response to the excitation with the excitation radiation, 
wherein said radiation intensity calibration standard has a housing (for example 236) that is removably (for example Fig. 7A) attached to the receptacle (for example Fig. 13; [0053]), wherein a luminescent substance (for example 216) is disposed inside the housing.


Regarding claim 19, Salisbury teaches said luminescent substance is sealed in the housing of the calibration standard with respect to an environment ([0072]).

Regarding claim 20, Salisbury teaches said housing has a window (Figs. 10-11).

Regarding claim 21, Salisbury teaches said window has a mark (for example 262) for ascertaining a defined distance between the imager and the calibration standard (for example [0082]).

Regarding claim 22, Salisbury teaches said window attenuates the intensity of the calibration radiation that is emitted by the luminescent substance window (for example [0082]).

Regarding claim 23, Salisbury teaches said window attenuates by at least one structure selected from the group consisting of a perforated grid structure and a structure which is configured to be partially transparent with respect to a spectrum of the excitation radiation, the emitted luminescence radiation or both ([0082]-[0084]).

Regarding claim 24, Salisbury teaches said luminescent substance is configured to be in the form of a powder ([0072]).

Regarding claim 25, Salisbury teaches said luminescent substance being excitable to showing fluorescence (fluorescent sample).

Regarding claim 27, Salisbury teaches said luminescent substance is a polymer excitable to luminescence (polymeric plastic; [0065]-[0066]).

Regarding claim 28, Salisbury teaches said point of attachment is configured as an external thread arranged at the housing (258).

Regarding claim 29, Salisbury teaches said receptacle is an XY stage of a microscope ([0043]; [0051]) or a sample receptacle of a microarray scanner (Fig. 1; [0036]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claim(s) 26 and 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salisbury et al. (US 2011/0043618) in view of Nath et al. (US 2013/0344454) or, in the alternative, unpatentable over Salisbury et al. (US 2011/0043618) in view of Nath et al. (US 2013/0344454) and further in view of Resch-Genger et al. (Certified Fluorescence Standards, BioFiles 2007, 2.5, 19, obtained via https://www.sigmaaldrich.com/technical-documents/articles/biofiles/certifi-ed-fluorescence.html, obtained 10/15/2019), reference has been previously provided with Office Action mailed 10/21/2019.

Regarding claim 26, Salisbury does not teach the fluorescent sample or material to contain at least fluorochrome and pulverulent quartz (SiO2). Nath teaches making a fluorescent material made of fine grain powder of SiO2 mixed with fluorescing dyes or phosphors ([0120]). It would have been obvious to one of ordinary skill at the time of the invention to have the fluorescent sample contain fine grain powder of SiO2 mixed with fluorescing dyes or phosphors, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. The Examiner is taking Official Notice that fluorochromes are well known substitute or alternative for fluorescing dyes. it would have been obvious to one of ordinary skill at the 

Regarding claim 31, Salisbury teaches a radiation intensity calibration standard for calibrating a device for an image-based representation of biological material (for example 200 and/or 210), comprising, 
a housing (236) which at least in regions surrounds a luminescent substance (216) in a housing interior, and is made at least partially of a material that is transparent to excitation radiation and to luminescence radiation ([0065]; [0071]), 
wherein said housing comprises a point of attachment (for example 258) on an exterior of said housing which is attachable in or on said device for image-based representation of biological material, and
wherein said point of attachment has a thread (for example 258), which is suitable for being attached repeatedly at a counterpart of the device having a matching contour.
If it is held that the radiation intensity calibration standard, as taught by Salisbury, is not considered to conform to a certified irradiation intensity standard; then, Resch-Genger teaches using certified spectral fluorescence standards for the benefit of achieving standardization if fluorescence measurements between instruments and over time (paragraphs 1-3). Therefore, it would have been obvious to one of ordinary skill at 
Salisbury does not teach an intensity reducer configured to reduce the radiation intensity of the luminescent substance to a level that at least substantially matches a radiation intensity emitted by the biological material. However, the Examiner is taking Official Notice that it is well known to choose a standard for calibrating a measurement system that will provide a similar response as the sample(s) being tested/measured, for the benefit of improving accuracy. Nath teaches making a fluorescent material made of fine grain powder of SiO2 mixed with fluorescing dyes or phosphors ([0120]). It would have been obvious to one of ordinary skill at the time of the invention to have the fluorescent sample contain fine grain powder of SiO2 mixed with fluorescing dyes or phosphors, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. It would have been obvious to one of ordinary skill at the time of the invention to have the ratio of SiO2 and fluorescing dyes or phosphors be chosen such that intensity of the luminescent substance at least substantially matches a radiation intensity emitted by the biological material, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 32, Salisbury teaches said substance arranged in the housing is a polymer excitable to luminescence ([0065]-[0066]).

Regarding claim 33, Salisbury teaches an XY stage of a microscope ([0043]) comprising the radiation intensity calibration standard of claim 31 (Fig. 1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carolyn Fin whose telephone number is (571)270-1286. The examiner can normally be reached Monday, Wednesday, and Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/C.F./Examiner, Art Unit 2884